Appeal by defendant, as limited by his motion, from a sentence of the County Court, Rockland County, imposed March 8, 1979, upon his adjudication as a youthful offender, the sentence being a period of imprisonment not to exceed three years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a five-year period of probation and case remanded to the County Court to fix the conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated. Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.